  20-01187-jlg Doc 1-80 Filed 06/20/20
         Case 1:19-cv-09319-AKH         Entered
                                 Document       06/20/20
                                            28 Filed     20:19:48
                                                     02/14/20 Page 1Doc
                                                                     of 428 Order
                                    Pg 1 of 4

                      Tarter Krinsky & Drogin LLP
                      1350 Broadway                                  Rocco A. Cavaliere, Partner
 Tarter                New York, NY 10018                            Email: rcavaliere@tarterkrinskv.com
„ Krinsl^             P 212.216.8000
                       F 212.216.8001
                                                                     Phone;(212)216-1141
&Drogih                www.tarterkrinsky.com
                                                                 February 14, 2020


  BY ECF AND FACSIMILE


  Honorable Alvin K. Hellerstein
  U.S. District Judge
  Southern District of New York
  Daniel Patrick Moynihan
  United States Courthouse
  500 Pearl St.
  New York, NY 10007

                     Re:      In the Matter of the Application of Orly Genger, No. 19-cv-9319(AKFI)
                              In the Matter of the Petition of Dalia Genger, No. 19-cv-9365 (AKFI)

  Dear Judge Hellerstein:

          We write in response to the Court’s Order Regulating Proceedings dated February 11,
  2020 (the “Order”), in which the Court requested a joint letter indicating either (i) full consent by
  all parties in the above-referenced matters to transfer these matters to the bankruptcy court for
  further deliberation, or (ii) reasons for any parly’s opposition to transfer of the case, explaining “at
  least why transfer of this case is not required by the Southern District of New York’s Amended
  Standing Order of Reference, 12 Misc. 32, dated February 1, 2012, which provides that, “Pursuant
  to 28 U.S.C. Section 157(a) any or all cases under title 11 or related to a case under title 11 are
  referred to the banki-uptcy judges for this district”. The Court also requested whether the parties
  agree that the pending motion to transfer this case (the “Transfer Motion”)to the Western District
  of Texas is moot in light of the transfer of venue of the bankruptcy case to New York.

          Overall, it is the position of all parties that they either consent to the transfer of these
  matters to banlauptcy court, or take no position. Similarly, they either agree that the motion to
  transfer to Texas is moot, or take no position.

           Specially, the parties’ views are as follows:

      A. The Trustee and Orlv Genger 1993 Trust through Michael Oldncr, Trustee


          Each of the Bankruptcy Trustee and the Orly Genger 1993 Trust, through Michael Oldner,
  Trustee, as set forth in the Joint Stipulation and Order, submitted to the Court on February 7, 2020,
  agree to referral of these removed surrogate court actions to the Bankruptcy Court presiding over
  the Debtor’s bankruptcy case, with a full preservation of all rights as more fully set forth in the
  Joint Stipulation and Order. In addition, each of the foregoing parties agree that the Transfer




  {Client/086201/l/02026554.DOCX;l}
                                                                                                             1
20-01187-jlg Doc 1-80 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          28 Filed     20:19:48
                                                   02/14/20 Page 2Doc
                                                                   of 428 Order
                                  Pg 2 of 4
Honorable Alvin K. Hellerstein
February 14, 2020

Motion is moot as a result of the transfer of the Debtor’s bankruptcy case from Texas to the
Bankruptcy Court.

    B. The Sagi Ganger 1993 Trust


         The Sagi Genger 1993 Trust is only a party to Civil Action No. 19-cv-09319 and not to
Civil Action No. 09-cv-09365. The Trust takes no position on the pending application and reserves
all rights with respect to the other parties’ assertions in this letter.

    C. Dalia Genger


        Dalia Genger was named a participant in the removed actions solely in her then-capacity
as trustee of the Orly Genger 1993 Trust. Last year, Michael Oldner was duly appointed to, and
did, replace her. Accordingly, Ms. Genger asserts that she is no longer a party to these actions.

       To the extent the Court wishes for Ms. Genger to provide her position, we hereby state,
without waiver, that Ms. Genger has no objection to the remand motions being decided by either
Your Honor or Bankruptcy Judge Garrity.

    D. Arie Genger and Arnold Broser and David Broser


         Respective counsel to Arie Genger and Arnold Broser and David Broser advised that the
foregoing parties were voluntarily dismissed from the action styled In the Matter ofthe Petition of
Dalia Genger, No. 19-CV-9365(AKH)in June 2019 and that such parties have never been named
parties in the action styled as In the Matter ofthe Application of Orly Genger, No. 19-cv-9319
(AKH). As a result of the foregoing, these persons respectfully take no position with respect to
the (i) referral ofthe actions to the Bankruptcy Court(ii) and the potential mootness ofthe Transfer
Motion.


    E. Glencova Investment Company, TR Investors, LLC, New TR Equity I, LLC,
         New TR Equity II, EEC,and Trans-Resources Inc.


        Glencova Investment Company, TR Investors, LLC, New TR Equity I, LLC, New TR
Equity II, LLC,and Trans-Resources Inc.(collectively, the “TR Entities”) advised the Trustee that
the TR Entities have never been named parties in the action styled as In the Matter of the
Application ofOrly Genger, No. 19-cv-9319(AKH). The TR Entities have been named as parties
in the action styled as In the Matter of the Petition of Dalia Genger, No. 19-CV-9365 (AKH).
However, the TR Entities have advised that while named in the action styled as In the Matter of
the Petition ofDalia Genger, No. 19-cv-9365(AKH),the TR Entities assert they were not properly
served by Dalia Genger, as more fully set forth in their motion to dismiss the amended petition for
turnover of trust property and other related relief(the “TR Entities’ Motion to Dismiss”). See Dkt.
No. 1-37. The TR Entities’ Motion to Dismiss has not yet been decided by the Surrogate Court
and remains sub judice. As set forth in footnote 2 of the TR Entities’ Motion to Dismiss, the TR
Entities’ limited appearance by way of the TR Entities’ Motion to Dismiss was not a formal
appearance in the Surrogate Court. Out of an abundance of caution and to avoid any argument
that they have now appeared in these actions by taking a position in connection with the inquiries
set forth in the Court’s Order, the TR Entities respectfully do not take any position with respect to


{Client/086201/l/02026554.DOCX;l }
                                                                                                        2
20-01187-jlg Doc 1-80 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          28 Filed     20:19:48
                                                   02/14/20 Page 3Doc
                                                                   of 428 Order
                                  Pg 3 of 4
Honorable Alvin K. Hellerstein
February 14, 2020

the (i)referral ofthe actions to the Bankruptcy Court(ii) and the potential mootness of the Transfer
Motion.


    F. Steven Riker, Guardian Ad Litem


       Steven Riker was appointed several years ago as the Guardian ad Litem of the “unborn
children” of Orly Genger (who has since had a child) in the surrogate’s court proceeding
pertaining to The Application of Orly Genger, which has been pending for several years. Mr. Riker
has reviewed the Court’s Order and has no objection to the referral of the matter. However, Mr.
Riker is concerned about taking positions in this Court, to the extent that it prejudices his ability,
in any way, to eventually seek to be relieved as the Guardian ad Litem in this matter. For this
reason, Mr. Riker respectfully requests that he not be compelled to take a position in connection
with the inquiries set forth in the Court’s Order, but has no objection to the referral.
                                                    *




          The parties to this letter reserve all rights with respect to the assertions set forth in this
letter.


       The Trustee respectfully thanks the Court for extending the Trustee’s time to respond to
the pending remand motions, as the parties await the Court’s determination of the issues set forth
in the Court’s Order.




Respectfully submitted,                                 Respectfully submitted,


/s/ Rocco A. Cavaliere                                  /s/ Adam Pollock
Rocco A. Cavaliere                                      Adam Pollock
Tarter Krinsky & Drogin LLP                             Pollock Cohen LLP
Counsel to the Trustee                                  Counsel to the Orly Genger 1993 Trust,
                                                        through Michael Older, Trustee


Respectfully submitted.                                 Respectfully submitted.


/s/ Steven Riker                                        /s/ Chris Gartman
Steven Riker, Esq.                                      Chris Gartman, Esq.
Law Office of Steven Riker                              Hughes Hubbard & Reed LLP
Guardian Ad Litem                                       Counsel to Arnold Broser and David Eraser




{Client/086201/l/02026554.DOCX;l )
                                                                                                           3
20-01187-jlg Doc 1-80 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          28 Filed     20:19:48
                                                   02/14/20 Page 4Doc
                                                                   of 428 Order
                                  Pg 4 of 4
Honorable Alvin K. Hellerstein
February 14, 2020

Respectfully submitted.                        Respectfully submitted,


/si John Boyle                                 /s/ Natalie Bedova McGinn
John Boyle, Esq.                               Natalie Bedoya McGinn, Esq.
Skadden Arps, Slate Meagher & Flom LLP         Gelber Schachter & Greenberg, P.A.
Counsel to Glenclova Investment Company,       Counsel to Arie Genger
TR Investors, LLC, New TR Equtiy I LLC,
New TR Equity II, LLC, Trans-Resources, Inc.


Respectfully submitted.                        Respectfully submitted.


/s/ John C. Dellaportas                        /s/ Judith Bachman
John C. Dellaportas, Esq.                      Judith Bachman, Esq.
Emmet, Marvin & Martin, LLP                    Counsel to Dalia Genger
Counsel to the Sagi Genger 1993 Trust




{Client/086201/l/02026554.DOCX;l }
                                                                                    4
